Case 1:19-cv-24218-CMA Document 77 Entered on FLSD Docket 02/26/2020 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA (Miami)
                        CASE NO. 19-24218-CIV-ALTONAGA/Goodman


   ANETTE BARNES, et al., individually and on                       CLASS ACTION
   behalf of all other similarly situated,

          Plaintiffs,

          v.

   CS MARKETING LLC, et al.,

         Defendants.
   _____________________________________/
                                 STIPULATION OF DISMISSAL
         The Plaintiff, Kentrell Hills, and Defendant, USHEALTH Advisors, LLC, by and through

  their respective attorneys, and pursuant to Fed. R. Civ. P. 41(a), hereby stipulate and agree to the

  dismissal with prejudice of Plaintiff’s claims against USHEALTH Advisors, LLC. Each Party

  shall bear their own respective costs and attorneys’ fees. This Stipulation of Dismissal disposes

  of the entire action against USHEALTH Advisors, LLC. None of the remaining Plaintiffs in this

  action bring claims against USHEALTH Advisors, LLC.

  Dated: February 26, 2020
   SALLAH ASTARITA & COX, LLC                       GREENSPOON MARDER LLP

   /s/ James D. Sallah                              BY: /s/ Jeffrey A. Backman
   James D. Sallah                                  JEFFREY A. BACKMAN
   Florida Bar No. 0092584                          Florida Bar No. 662501
   Email: jds@sallahlaw.com                         200 E. Broward Blvd., Suite 1800
   Jeffrey L. Cox                                   Ft. Lauderdale, FL 33301
   Florida Bar No. 0173479                          (954) 491-1120
   Email: jlc@sallahlaw.com                         jeffrey.backman@gmlaw.com
   3010 North Military Trail, Ste. 210
   Boca Raton, Florida 33431                        Attorney for USHEALTH Advisors, LLC
   Telephone: (561) 989-9080
   Facsimile: (561) 989-9020
   Attorneys for Plaintiffs


                                                   1
Case 1:19-cv-24218-CMA Document 77 Entered on FLSD Docket 02/26/2020 Page 2 of 2




                                     CERTIFICATE OF SERVICE


         I HEREBY CERTIFY that on February 26, 2020, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

  is being served this day on all counsel of record via transmission of Notices of Electronic Filing

  generated by CM/ECF.

                                                      /s/ James D. Sallah
                                                      James D. Sallah




                                                  2
